          Case 2:20-cv-01818-RAJ Document 14 Filed 01/25/21 Page 1 of 1



 1                                                             Hon. Richard A. Jones
 2

 3

 4
                         UNITED STATES DISTRICT COURT
 5                      WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
 6

 7   HYUNG B. KANG, et al.,

 8                        Plaintiffs,              No. 2:20-cv-1818-RAJ

 9          v.
                                                   MINUTE ORDER
10   AMERICAN FAMILY INSURANCE
     COMPANY,
11
                          Defendant.
12

13         The clerk issues the following minute order by the authority of the Honorable
14   Richard A. Jones, United States District Court Judge.
15         THIS MATTER comes before the Court upon Plaintiff’s Motion to Remand
16   Matter to Snohomish County Superior Court. Dkt. # 9.
17         In its response (Dkt. # 11), Defendant American Family Insurance Company

18   indicates that based on the new information set forth in Plaintiff’s Amended

19   Complaint (Dkt. # 7), Defendant is in agreement to remand this matter back to the
     Snohomish County Superior Court.
20
           Accordingly, the Court GRANTS Plaintiff’s unopposed Motion to Remand
21
     and REMANDS the case to Snohomish County Superior Court.
22
         DATED this 25th day of January, 2021.
23
                                              WILLIAM M. McCOOL,
24                                            Clerk of the Court
25
                                               /s/ Victoria Ericksen
26                                            Deputy Clerk to Hon. Richard A. Jones


     MINUTE ORDER – 1
